OPINION
Calvin Drake, relator, filed a "Complaint for Violation of Civil Rights Sec. 42-1983, Under Color of State Statute" seeking release from prison by way of habeas corpus. We dismiss the complaint sua sponte because this court lacks jurisdiction to entertain relator's complaint since the relator is incarcerated at the Marion Correctional Institution in Marion, Ohio, and is not in the custody of any authority that is located within Cuyahoga County. See R.C. 2825.03; Bridges v. McMackin (1989), 44 Ohio St.3d 135,541 N.E.2d 1035; State ex rel. Dixon v. Gold (1991),76 Ohio App.3d 518, 602 N.E.2d 408. Accordingly, case is dismissed. Costs to relator.
ANN DYKE, J., CONCURS.
JAMES M. PORTER, ADMINISTRATIVE JUDGE.